DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: onboard units and roadside units in claims 8-13 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al (2020/0092796).
Regarding claims 1 and 17, Baek discloses a channel allocation (see multi-channel allocation in paragraphs 0018) method for a vehicle ad hoc network (see vehicle to everything (V2X) communication technology in paragraph 0002) comprising a plurality of service channels (SCH) and at least one control channel (CCH)  (see there are service needs or request regardless of a CCH interval/SCH interval in paragraph 0099), comprising: monitoring a service channel allocation request of a message to be transmitted in real time through the at least one control channel, while continuing message transmission through the plurality of service channels (see there are service needs or request regardless of a CCH interval/SCH interval, a V2X device may move to a CCH and transmit and receive safety-related services or control signals in paragraph 0099); and allocating a service channel to the message to be transmitted through the at least one control channel in response to the service channel allocation request (see in the United States, the CCH is allocated to a channel number 178 and as shown in FIG. 6(b), in European, the CCH is allocated to a channel number 180 in paragraph 0072; allocating a time slot dedicated to a specific purpose to an SCH interval in paragraph 0144). 
move to a CCH and transmit and receive safety-related services or control signals in paragraph 0099). 
Regarding claim 3, Baek discloses wherein the type of the message to be transmitted comprises a security message and a non-security message (see a safety interval communicating safety-related service data or a non-safety interval communicating non-safety-related service data in paragraph 0009). 
Regarding claim 4, Baek discloses wherein the vehicle ad hoc network is connected to a public security information server via the Internet, and the security message comprises a public 
 	Regarding claim 7, Baek discloses wherein the non-security message comprises an instant message and an Internet service message (see Internet in paragraph 0040; the event message may include a security message/information.  The service message may include a non-safety message/information in paragraph 0077). 
Regarding claim 8, Baek discloses wherein the vehicle ad hoc network comprises onboard units (see a vehicle in paragraph 0035) and roadside units (see a WAVE Service Advertisement (WSA) in paragraph 0074), and when the message to be transmitted is a non-security message and the service channel allocation request is sent by an onboard unit, the service channel allocation request comprises identity information of the onboard unit that sends the service channel allocation request and a type of the non-security message (see a sender address/recipient address (identity information) in paragraph 0048). 
Regarding claim 9, Baek discloses when the message to be transmitted is a non-security message and the service channel allocation request is sent by the onboard unit, the service channel allocation request further comprises network protocol information of the onboard unit that sends the service channel allocation request, and the method further comprises: identifying the identity information of the onboard unit and verifying whether the network protocol information is compatible through the at least one control channel, prior to the allocating a service channel to the message to be transmitted through the at least one control channel in response to the service channel allocation request of the message to be transmitted (see security 
 	Regarding claim 12, Baek discloses wherein the identity information of the onboard unit may comprises a MAC address or a IP address of the onboard unit (see The MAC sub-layer may perform addition and identification functions of a sender address/recipient address in paragraph 0048). 
Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anschutz et al (2019/0180613).
Regarding claim 16, Anschutz discloses a communication method for a vehicle ad hoc network (see vehicular ad-hoc network in paragraph 0011), comprising: when an onboard unit (105a) is out of a communication range of a first roadside unit and has not entered a communication range of a second roadside unit (not shown in figure 1 but Anschutz discloses a plurality of fixed network access points in paragraph 0084) adjacent to the first roadside unit (see beyond the range of the fixed network access point in paragraph 0063), connecting the onboard unit indirectly to the first roadside unit (115) or the second roadside unit via a first onboard unit (105c through 105b) in the communication range of the first roadside unit (115 in figure 1) or a second onboard unit (105d)  in the communication range of the second roadside unit (not shown but other roadside units can be connected to 105d) adjacent to the onboard unit. 
 
Allowable Subject Matter
Claims 5-6, 10-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472